Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
The most pertinent prior art is Baptist US 20140296607. The prior art teaches the concept of purification and the removal of organic and hydrogen halides. The prior art implicitly teaches the limitations of “A measurement system for real-time measurement of RCI content in a sample gas taken from a combustion or process gas stream, the system comprising: a sample inlet for receiving the sample gas from the combustion or process gas stream; an RCI converter downstream of the sample inlet for receiving the sample gas, the RCI converter being configured to convert RCI contained in the sample gas to HCI; and an HCI analyzer downstream of the RCI converter, the RCI converter being configured to measure an amount of HCI contained in the sample gas”. There is no evidence within the reference which anticipates nor renders obvious the limitations “wherein the system is configured to operate in at least a first state, in which the sample gas flows through the RCI converter and the RCI contained in the sample gas is converted to HCI thereby forming a converted sample gas, said converted sample gas flowing downstream to the HCI analyzer when the system is in the first state for measuring the amount of HCI contained therein; wherein the system is configured to operate in at least a second state, in which at least some of the sample gas bypasses the RCI converter and avoids conversion of the RCI to HCI as unconverted sample gas, said unconverted sample gas flowing into the HCI . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863